DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 5-11 in the reply filed on 12/22/20 is acknowledged.  The traversal is on the ground(s) that there is undue burden to examine all the claims together.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 5-11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Matsumoto et al. (US20130034786).
As to claim 5, Matsumoto et al. discloses a method of maintaining an insulation resistance of a fuel cell, the method comprising: measuring, by a controller, the insulation resistance of a high-voltage terminal connected to a fuel cell stack; determining, by the controller, whether recovery control is necessary based on the measured insulation resistance; and upon determining that recovery control is 
As to claim 6, Matsumoto et al. discloses wherein in changing the flow of the coolant, a circulation pump for circulating the coolant in the coolant line is controlled at a predetermined number of revolutions per minute (RPM), and a control valve is controlled so as to increase a flow rate of the coolant passing through the deionizer located in a filter line, the filter line diverging from a point of the coolant line between the circulation pump and the fuel cell stack and merging with a point of the coolant line before the circulation pump via the control valve (figure 9 number 60,84, paragraph 0054).
As to claim 7, Matsumoto et al. discloses wherein in measuring the insulation resistance of the high-voltage terminal, the insulation resistance of the high-voltage terminal is measured at predetermined regular time intervals (Figure 6).
As to claim 8, Matsumoto et al. discloses wherein in determining whether recovery control is necessary, when a magnitude of the measured insulation resistance is equal to or less than a predetermined first resistance value, it is determined that recovery control is necessary (paragraph 0046).
As to claim 9, Matsumoto et al. discloses wherein in changing the flow of the coolant, a change of a flow of the coolant is maintained for a predetermined maintenance time period, and wherein the method further comprises: determining whether a magnitude of the insulation resistance measured after the predetermined maintenance time period is equal to or greater than a predetermined second resistance 
As to claim 10, Matsumoto et al. discloses, further comprising: after determining whether the magnitude of the insulation resistance is equal to or greater than the second resistance value, upon determining that the magnitude of the insulation resistance is less than the second resistance value, determining that the insulation resistance is abnormal (paragraph 0047 discloses “that the reduction of the insulation resistance of the cooling medium can be reliably suppressed by performing a simple process...” therefore less insulation resistance is considered abnormal).
As to claim 11, Matsumoto et al. discloses further comprising: after determining whether recovery control is necessary, upon determining that recovery control is not necessary, controlling a control valve and a circulation pump so as to control a flow of the coolant between a bypass line, bypassing a radiator located between the circulation pump and the fuel cell stack in the coolant line and merging with the coolant line, and the coolant line based on a temperature of the coolant or a temperature of the fuel cell stack (figure 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499.  The examiner can normally be reached on Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE J RHEE/           Primary Examiner, Art Unit 1724